Judge Smith
(dissenting) was of the opinion that the taking possession of the wheat land in Sept., 1882, did not take the contract as to other parcels out of the operation of the statute of frauds. That the taking possession of land under a parol contract only had this effect when done by the consent of the lessor, and when such possession so taken is exclusive of that of any other person; that in this case the admitted fact was that a third person had the actual and legal possession of one of the parcels at the time the plaintiff took possession of the wheat land, and continued in the possession thereof until March 1st, 1883, and consequently,- as defendant had not the right, in September, 1882, to put the plaintiff into possession of that parcel, that the taking possession by the plaintiff of the wheat land could not in law operate as a taking possession of the other parcels.